

116 HJ 71 IH: Proposing an amendment to the Constitution of the United States to require legislative approval for certain regulations.
U.S. House of Representatives
2019-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 71IN THE HOUSE OF REPRESENTATIVESJune 26, 2019Mr. Perry submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to require legislative approval for
			 certain regulations.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.If one-fourth of the total membership of the House of Representatives or one-fourth of the total membership of the Senate sign a petition disapproving of any proposed department or agency regulation, the Clerk of the House or the Secretary of the Senate shall transmit such petition to the President. The proposed regulation subject to the petition shall not have force or effect until and unless a joint resolution approving such proposed regulation and not containing any other matter is agreed to by each body of the Congress by a recorded vote and is enacted.
 2.The Congress shall have the power to enforce this article by appropriate legislation. . 